Exhibit 10.6

 

Execution Copy

 

AMENDMENT NO. 3 TO THE

COLLABORATION AND LICENSE AGREEMENT

 

This Amendment No. 3 to the Collaboration and License Agreement (this “Third
Amendment”) is effective as of August 31, 2008 (the “Third Amendment Effective
Date”) by and between ImmunoGen, Inc., a Massachusetts corporation with a
principal office at 830 Winter Street, Waltham, Massachusetts 02451
(“ImmunoGen”), and sanofi-aventis U. S. LLC, a Delaware limited liability
company with a offices at 1041 Rt. 202-206, Bridgewater, NJ 08807
(“sanofi-aventis”).  Capitalized terms used but not otherwise defined herein
shall have the meanings ascribed to such terms in the Collaboration and License
Agreement (the “Agreement”) dated as of July 30, 2003 (the “Agreement Effective
Date”) by and between ImmunoGen and Aventis Pharmaceuticals, Inc. (“Aventis”),
as amended August 31, 2006 and October 11, 2007.

 

WHEREAS, on the Agreement Effective Date, ImmunoGen and Aventis, the predecessor
in interest to sanofi-aventis, entered into the Agreement for the purpose of
collaborating on the identification and validation of targets for use in the
discovery of antibodies and antibody-drug conjugates in the Collaborative Focus
Area (as defined in the Agreement) and in the development and commercialization
of such antibodies and antibody-drug conjugates; and

 

WHEREAS, the Parties hereto desire to amend the Agreement as set forth herein
and to set forth certain additional terms applicable to the Agreement, as so
amended.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the Parties hereto, intending to be
legally bound, hereby agree as follows:

 

1.                                      Amendments to Agreement.

 

(a)                                 New Sections 1.95 and 1.96 are hereby added
to the Agreement which shall provide as follows:

 

“1.95                                          “Consumer Price Index” means the
Consumer Price Index for All Urban Consumers (Current Series) in the Northeast
Region published from time to time by the Bureau of Labor Statistics of the
United States Department of Labor.

 

1.96                                                “FTE Rate” means, for the
first Calendar Year commencing on November 1, 2008, $310,000; and, for each
Calendar Year thereafter, the result obtained by multiplying $310,000 by the sum
of (1 + CPI) where CPI is a fraction, the numerator of which is the difference
between the Consumer Price Index as of the last month of the immediately
preceding Calendar Year and the Consumer Price Index as of October 2008 and the
denominator of which is the Consumer Price Index as of October 2008.”

 

(b)                                 Section 2.3.5 of the Agreement is hereby
amended by adding the following at the end of such provision:

 

--------------------------------------------------------------------------------


 

“Following the Third Amendment Effective Date, the responsibilities of the Joint
Research Committee that continue after the conclusion of the Research Program
shall be assumed and performed by the Joint Development Committee, and the Joint
Research Committee shall cease to exist.  For the sake of clarity, the Parties
do not intend for the Joint Development Committee to be a decision making body,
but instead, it shall serve as an information exchange and consultation forum.”

 

(c)                                  Section 2.8.1 of the Agreement is hereby
amended by deleting the last sentence thereof in its entirety.

 

(d)                                 Section 2.8.4 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“2.8.4                                       Dropped Targets.  If at any time
Aventis determines in good faith that the evaluation of any Antibody Target or a
Program Target should be discontinued, then Aventis will inform ImmunoGen that
the Antibody Target or Program Target should be dropped from the scope of this
Agreement.  ImmunoGen shall review whether each such determination was made in
good faith and if so shall confirm  such determination as soon as reasonably
practicable.  Thereafter, such Antibody Target or Program Target shall be deemed
to be a “Dropped Target.”  Notwithstanding the foregoing, Schedule 2.14 attached
hereto identifies all Antibody Targets and Program Targets as of August 31, 2006
that have become Dropped Targets as of the Third Amendment Effective Date.”

 

(e)                                  Section 2.14 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“2.14                                          Collaboration Portfolio.  For
purposes of clarity Schedule 2.14 attached hereto lists all Antibody Targets,
Program Targets, Program Targets with Program Antibodies and Program Targets
with Lead Antibodies that were part of the Research Program as of the Third
Amendment Effective Date.”

 

(f)                                   A new Section 2.15 is hereby added to the
Agreement which shall provide as follows:

 

“2.15                                         Additional Services.

 

2.15.1                                      During the Term of this Agreement,
commencing upon the Third Amendment Effective Date, Aventis may request that
ImmunoGen perform certain tasks in connection with the Development and
Commercialization of the Products (collectively, the “Additional Services”).  If
ImmunoGen is willing to provide the Additional Services, prior to the
performance of such Additional Services, the Parties shall prepare a mutually
agreed upon work plan

 

2

--------------------------------------------------------------------------------


 

which shall set forth with reasonable specificity the objectives and tasks to be
performed by ImmunoGen and a related budget, which shall set forth (a) the
number of FTEs required to perform such services, (b) the costs, if any, related
to the use of Approved Subcontractors in the performance of such services, and
(c) the costs of any Effector Molecules not supplied by Aventis.  Effective
January 1, 2009, ImmunoGen shall only initiate such Additional Services upon the
receipt of a purchase order number from Aventis.  If, at any time during the
performance of the Additional Services, ImmunoGen determines that either the
actual number of FTEs for all Additional Services to be performed during a
particular Calendar Quarter or the costs related to the use of Approved
Subcontractors for a particular Calendar Quarter or for the Calendar Year is
expected to exceed the number or costs set forth in the mutually agreed upon
work plan(s) for such Calendar Quarter or for the Calendar Year by ten percent
(10%) or more, ImmunoGen shall notify Aventis.  The Parties shall thereafter
discuss in good faith whether to use such additional FTEs or such additional
Approved Subcontractor services or whether to decrease the activities to be
performed, such that such increased FTEs or increased costs related to the use
by ImmunoGen of Approved Subcontractors are not necessary; and in the event that
the Parties can not agree, Aventis shall make the final determination.  Such
determination shall be set forth in revised work plan(s) or budget(s), as the
case may be.  Subject to ImmunoGen’s right to receive the funding described in
Section 2.15.3 below, ImmunoGen shall have the responsibility, at its sole cost
and expense, of paying the salaries and benefits of its employees, including any
ImmunoGen Researcher performing the Additional Services.  Except as otherwise
provided herein, Aventis shall have no liability as a result of its funding
obligations hereunder to pay for any manpower, capital equipment, facilities,
laboratory supplies, research administration and management and general and
administrative expenses incurred by ImmunoGen and associated with the Additional
Services.

 

2.15.2                                      In connection with any Additional
Services to be performed by ImmunoGen, Aventis shall use Commercially Reasonable
Efforts to perform its obligations, if any, under the relevant work plan.

 

2.15.3                                      In consideration of the performance
by ImmunoGen of the Additional Services, Aventis will pay ImmunoGen for all FTEs
used by ImmunoGen in the performance of such services and pursuant the relevant
agreed upon budget, at a rate per FTE equal to the FTE Rate.

 

2.15.4                                      Within thirty (30) days after the
end of each Calendar Quarter following the Third Amendment Effective Date during
which Additional Services were performed, ImmunoGen will

 

3

--------------------------------------------------------------------------------


 

provide to Aventis a report and invoice setting forth the number of ImmunoGen
FTEs performing Additional Services during each month of such Calendar Quarter,
together with an accounting of the difference between such actual use and the
budgeted use of ImmunoGen FTEs for that Calendar Quarter.  Within thirty (30)
days from the date of its receipt of each such invoice, Aventis will pay to
ImmunoGen the invoice amount due as reimbursement for the work performed by the
ImmunoGen FTEs.

 

2.15.5                                      Within thirty (30) days after the
end of each Calendar Quarter following the Third Amendment Effective Date during
which Additional Services were performed, ImmunoGen will provide Aventis a
report setting forth the names of the Approved Subcontractors actually applied
to the Additional Services during each month in such Calendar Quarter and the
costs incurred and invoiced by such Approved Subcontractors during such Calendar
Quarter, together with an accounting of the difference between the budgeted
costs and the actual costs for Approved Subcontractors for that Calendar
Quarter.  Within thirty (30) days from the date of its receipt of each such
invoice, Aventis will pay to ImmunoGen any invoice amount due as reimbursement
for the work performed by such Approved Subcontractors to the extent such
Approved Subcontractors are eligible to be used by ImmunoGen in accordance with
Section 2.13 of this Agreement.

 

2.15.6                                      Sections 2.5.6 through 2.5.10 and
Sections 2.9 through 2.13 shall apply to the performance of the Additional
Services, except that all references therein to the Research Program shall
instead refer, mutatis mutandis, to the Additional Services.

 

(g)                                  Section 3.5.1 is hereby amended by adding
the following at the end of such provision:

 

“Following the Third Amendment Effective Date, the Joint Development Committee
shall meet no more than three times per Calendar Year, unless the Parties
mutually agree in advance of any scheduled meeting that there is no need for
such meeting; provided that the Joint Development Committee shall meet at least
twice each Calendar Year.  Meetings of the Joint Development Committee may be
held in person, by means of telephone conference call or by videoconference,
provided that at least one meeting each Calendar Year shall be in person.”

 

(h)                                 Section 3.7.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

4

--------------------------------------------------------------------------------


 

“3.7.1                                       If (a) Aventis undertakes the
Development of a Lead Antibody and thereafter Aventis determines not to continue
to Develop such Lead Antibody or any other Antibody that is Active against the
Target against which such Lead Antibody is Active, and (b) Aventis determines
that the Program Target against which such Lead Antibody is Active should be
dropped from the scope of this Agreement, then such Lead Antibody shall
thereafter be deemed a “Dropped Product,” and such Program Target shall
thereafter been deemed a “Dropped Target.”

 

(i)                                     In Section 7.1.7 of the Agreement, the
following sentence shall be added:

 

“Commencing upon the Third Amendment Effective Date, the licenses granted by
ImmunoGen in this Section 7.1.7 shall be converted from co-exclusive to
non-exclusive.”

 

(j)                                    Section 7.2.1 of the Agreement is hereby
deleted in its entirety and replaced with the following:

 

“7.2.1                                      Activities under Research Program
and the Additional Research Services.  Aventis hereby grants to ImmunoGen and
its Affiliates a co-exclusive (with Aventis and its Affiliates), worldwide,
royalty-free license, with the right to grant sublicenses to Approved
Subcontractors, under the Aventis Intellectual Property and the Program
Intellectual Property, (a) during the Research Program Term, to conduct the
Research Program in accordance with the Annual Research Plan and (b) thereafter,
to perform the Additional Services.”

 

(k)                                 Schedule 2.14 of the Agreement is hereby
deleted in its entirety and replaced by Schedule 2.14 attached hereto.

 

2.              Miscellaneous.                                        The
Parties hereby confirm and agree that, except as amended hereby, the Agreement
remains in full force and effect and is a binding obligation of the Parties
hereto.  This Third Amendment may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

[Remainder of page intentionally left blank.]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed by
their duly authorized representatives.

 

IMMUNOGEN, INC.

 

SANOFI-AVENTIS U.S. LLC

 

 

 

 

 

 

By:

/s/ Daniel M. Junius

 

By:

/s/ Thomas G. Metcalf

Name:

Daniel M. Junius

 

Name:

Thomas G. Metcalf

Title:

Pres. and COO

 

Title:

Site Director

 

 

 

 

 

 

By:

/s/ Paul Darno

 

 

Name:

Paul Darno

 

 

Title:

Finance

 

6

--------------------------------------------------------------------------------


 

Schedule 2.14

 

COLLABORATION PORTFOLIO AS OF THIRD AMENDMENT EFFECTIVE DATE

 

Antibody Targets

 

Program Target

 

Program
Targets
with Program
Antibodies

 

Program Targets with
Lead Antibody

 

Program Targets with
Lead Antibody in
Development

 

 

 

 

FGFR4

 

Endoglin (huRH105-1)

 

CD 33 (AVE9633)

 

 

 

 

 

 

EphA2 (2H11 conjugate)

 

CD 19 (SAR3419)

 

 

 

 

 

 

CEACAM5

(ECU 15B4 conjugate)

(ECU 16B9 backup lead)

 

IGF-1R (AVE1642)

DS6 antigen (SAR566658)

 

 

 

 

 

 

 

 

CD38 (SAR650984)

 

 

 

 

 

 

 

 

 

Dropped Targets

 

 

 

Dropped Products

Eph Receptors (other than EphA2)

 

Ron

 

 

 

 

FGFRs (other than FGFR4)

 

Wnt1

 

 

 

 

Wnt3a

 

 

 

ECU 8D9

 

 

 

 

CD20

 

 

 

GD3

 

 

 

 

CD55

 

 

 

LRP6

 

 

 

 

CD25

 

 

 

FGFR1

 

 

 

 

 

--------------------------------------------------------------------------------